Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims have overcome the remaining rejections under 101 and 102/103. The amended claims 7-10 and 16-17 has incorporated elements that renders the judicial exception integrated into a practical application. Applicants have identified specific alleles (i.e. base 6498 of  gene Gh_D05G1124 and base 176 of gene Gh D05G0313 is a GG genotype) that are associated with the claimed trait(s), and the introduction of these alleles into the progeny plants allows for the selection of cotton plant(s) with the desired traits (i.e. increased yield), without the need to grow the plant(s) to maturity. Therefore, the judicial exception in this case is integrated into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 7-10 and 16-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663